Exhibit 10.4

[VONAGE LETTERHEAD]

March 24, 2009

Kimberly O’Loughlin

28 Shalebrook Drive

Morristown, New Jersey 07960

Dear Kimberly:

I am incredibly excited to have you join the Leadership Team; as we discussed
this morning, you have my personal commitment to support your professional
growth in a broad and challenging way to the best of my ability. Please accept
this offer of employment with Vonage America Inc. (the “Company”), subject to
the required approvals of the Board of Directors of Vonage Holdings Corp.,
which, if you accept, will govern your employment.

1. Employment

 

  (a) You will be employed in the position of Senior Vice President, Customer
Care.

 

  (b) You will report to Marc Lefar, Chief Executive Officer.

 

  (c) Your employment will commence on April 13, 2009.

2. Location

You will work at the Company’s headquarters on a regular full-time basis,
presently located in Holmdel, NJ.

3. Compensation

 

  (a) The Company will pay you an annual base salary (“Base Salary”) of
$250,000, less applicable withholding, payable in equal installments in
accordance with the Company’s regular payroll practices for similarly situated
employees, but in no event less frequently than biweekly in arrears.



--------------------------------------------------------------------------------

  (b) In addition to base salary, you will be eligible for a Target Bonus
Opportunity (“TBO”) of up to 60% of your base salary. You should understand,
however, that TBO payouts are not guaranteed and are granted in the Company’s
sole discretion based on individual and Company performance. When made, TBO
payouts are generally paid in March. You must be employed on the payout date to
receive any TBO payout.

 

  (c) You will also be paid a sign on bonus of $20,000, which sum will be paid
during the first week after the commencement of your employment. In the event
you voluntarily end your employment with the Company prior to the first full
year of employment, you will be required to repay the sign on bonus.

4. Stock Options

In addition, and subject to the required approvals of the Board of Directors of
Vonage Holdings Corp., you will be granted an option under Vonage Holding
Corp.’s Incentive Plan to purchase 200,000 shares of Vonage Holding Corp.’s
common stock in accordance with the Incentive Plan (the number of shares and
exercise price are subject to adjustment based on subsequent stock splits,
reverse stock splits, other adjustments, or recapitalizations). The options will
vest and become exercisable as to  1/4th of the shares on each of the first,
second, third and fourth anniversaries of the date of the award, which will be
the first trading day of the month following approval by the Board of Directors.
The exercise price will be the closing price of a share of Vonage stock on the
date of the award. The stock option grant will be governed by and subject to the
terms of Vonage Holding Corp.’s Incentive Plan and your individual stock option
agreement. A copy of the Incentive Plan and form of individual stock option
agreement are included with this Offer Letter. Your actual individual stock
option agreement will be forwarded to you at a later time, once the Board of
Directors approves the grant and the exercise price is established.

5. Benefits

 

  (a) Participation in the health and dental plan of the Company begins after
sixty (60) days of employment in accordance with the terms of the plans.
Enclosed is information regarding the benefits offered to all the Company
employees.

 

  (b) The Company will reimburse you for your reasonable out-of-pocket expenses
actually incurred or paid by you for the continuation of your current medical
and dental benefits (excluding all other benefits, including vision benefits,
which shall be your responsibility) during the sixty (60) day waiting period in
the amount of 100% of such costs up to a maximum of $4,000.



--------------------------------------------------------------------------------

  (c) You are eligible to participate in the Company’s 401k plan on the first
day of the month following the completion of three (3) months of employment

 

  (d) If you choose to participate in these benefits, you will receive a Summary
Plan Description for the health and dental insurance, as well as the 401k plans.
(A copy of the plan documents is available from the Plan Administrator.) In the
event of a discrepancy between this Offer Letter and the plan documents, the
plan documents govern.

6. Severance

In addition, subject to the required approvals of the Compensation Committee of
the Board of Directors of Vonage Holdings Corp., in the event your employment is
terminated by the Company without “Cause” or by you with “Good Reason”, as
defined below, provided you execute (and do not revoke) a Separation Agreement
and General Release, you will be entitled to severance pay equal to, (i) nine
(9) months of your then-current base salary, less applicable withholding, which
will be paid by the Company during its regular payroll cycle over the nine
(9) month period following your employment termination, and (ii) a prorated
portion of your TBO, less applicable withholdings, which is based on Company
performance at the end of the year following your employment termination, will
be paid in March of the subsequent year, during the time when the Company
generally pays bonuses.

“Cause” means (i) material failure to perform your employment duties (not as
consequence of any illness, accident or other disability), (ii) continued,
willful failure to carry out any reasonable lawful direction of the Company,
(iii) diverting or usurping a corporate opportunity of the Company, (iv) fraud,
willful malfeasance, gross negligence or recklessness in the performance of
employment duties, (v) willful failure to comply with any of the material terms
of this Offer Letter, (vi) other serious, willful misconduct which causes
material injury to the Company or its reputation, including, but not limited to,
willful or gross misconduct toward any of the Company’s other employees, and
(vii) conviction of a felony or a crime involving moral turpitude.

“Good Reason” means: (i) a material decrease in your base salary; (ii) a
material diminution of your authorities, duties or responsibilities; (iii) the
Company requiring you to be permanently based at any office or location more
than 30 miles from the Holmdel, New Jersey area; (iv) a failure of the Company
to pay material compensation due and payable to you in connection with your
employment; provided, however, that no event or condition described in clauses
(i) through (iv) shall constitute Good Reason unless (x) you give the Company’s
most senior Human Resources employee written notice of your intention to
terminate your employment for Good Reason and the grounds for such termination
within 45 days after the occurrence of the



--------------------------------------------------------------------------------

event giving rise to the “Good Reason” termination and (y) such grounds for
termination (if susceptible to correction) are not corrected by the Company
within 30 days of its receipt of such notice (or, in the event that such grounds
cannot be corrected within such 30-day period, the Company has not taken all
reasonable steps within such 30 day period to correct such grounds as promptly
as practicable thereafter). If the Company does not correct the grounds for
termination during such 30-day cure period, your termination of employment for
“Good Reason” may become effective within 30 days after the end of the cure
period. Unless otherwise advised by the Company, you will be expected to perform
services for the Company during the cure period.

7. Miscellaneous

 

  (a) This offer is contingent on: (i) you signing and returning to the Company
the (a) Confidentiality and Innovations Agreement, (b) Non-Compete Agreement,
and (c) Pre-Employment Questionnaire (copies of which are enclosed with this
Offer Letter); and (ii) a successful background check and reference
verification. Your responses to the Pre-Employment Questionnaire may require a
follow-up discussion.

 

  (b) You hereby represent to the Company that you are under no obligation or
agreement that would prevent you from becoming an employee of the Company, or
adversely impact your ability to perform the expected responsibilities. By
accepting this offer, you agree that no trade secret or proprietary information
not belonging to you or the Company will be disclosed or used by you at the
Company.

 

  (c) This Offer Letter is not an employment contract and does not create an
implied or express guarantee of continued employment. By accepting this offer,
you are acknowledging that you are an employee at-will. This means that either
you or the Company may terminate your employment at any time and for any reason
or for no reason. Upon your acceptance, this Offer Letter will contain the
entire agreement and understanding between you and the Company and supersedes
any prior or contemporaneous agreements, understandings, communications, offers,
representations, warranties, or commitments by or on behalf of the Company,
whether written or oral. The terms of your employment may be amended in the
future.

 

  (d)

This Offer Letter shall be interpreted to avoid any penalty sanctions under
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). If
any payment or benefit cannot be provided or made at the time specified herein
without incurring sanctions under section 409A of the Code, then such benefit or
payment shall be provided in full at the earliest time thereafter when such
sanctions shall not be imposed. You shall be solely responsible for any tax
imposed under section 409A of the Code and in no event shall the Company have
any liability with respect to any tax, interest or other penalty



--------------------------------------------------------------------------------

 

imposed under section 409A of the Code. Severance pay under this Offer Letter is
intended to comply with the “severance pay” exception to section 409A of the
Internal Revenue Code, to the maximum extent applicable

If section 409A applies to payments under this Offer Letter, this Offer Letter
shall be administered in accordance with section 409A, including the six-month
delay for “specified employees.” Any payments under this Agreement that are
required to be postponed pursuant to section 409A shall be postponed for a
period of six months after termination of employment, as required by section
409A. The accumulated postponed amount, with interest as described below, shall
be paid to you in a lump sum payment within ten days after the end of the
six-month period. If you die during the postponement period prior to the payment
of the postponed amount, the amounts withheld on account of section 409A, with
interest, shall be paid to the personal representative of your estate within 60
days after the date of your death. If amounts are postponed on account of
section 409A, the postponed amounts will be credited with interest for the
postponement period at the prime rate published in the Wall Street Journal on
your termination date.

Distributions upon termination of employment may only be made upon a “separation
from service” as determined under section 409A. Each payment under this Offer
Letter shall be treated as a separate payment for purposes of section 409A. In
no event may, directly or indirectly, designate the calendar year of any payment
to be made under this Offer Letter. All reimbursements and in kind benefits
provided under this Offer Letter shall be made or provided in accordance with
the requirements of section 409A of the Code.

United States law requires all companies to verify an employee’s authorization
to work in the United States. If you accept this offer, you will need to bring
certain documents with you on your first day that allows the Company to verify
your work authorization. Enclosed is an Employment Eligibility Verification
(form I-9). Please review the form and bring the appropriate documents required
for employment verification on your start date. You will be asked to complete
the form in the presence of a witness on your start date.

Also enclosed are a Direct Deposit Authorization Form and an Employee
Withholding Allowance Certificate (W-4). Please complete these forms and bring
them with you on your start date.



--------------------------------------------------------------------------------

If these terms are agreeable to you, please sign and date the Offer Letter in
the appropriate space at the bottom and return it to me by March 24, 2009. We
are excited at the prospect of your joining the Company, and look forward to
your future contributions.

 

Sincerely,

/s/ Marc Lefar

Marc Lefar Chief Executive Officer

 

Agreed and Accepted: Name:  

/s/ Kimberly O’Loughlin

  Kimberly O’Loughlin Date:  

3/24/09